DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or fairly suggest (claim 1) a media cassette, comprising: a sanitizing system configured to treat pathogens from surfaces of a media item; a transport mechanism configured to receive a media item from a transport path within a dispenser or a recycler of a transaction terminal; wherein the media cassette is configured to: pick the media item off the transport path during a dispense operation; urge the media item along the transport mechanism; loop the media item back along the transport mechanism; urge the media item back along the transport mechanism; activate the sanitizing system to treat a top surface and a bottom surface of the media item for the pathogens while the media item remains on the transport mechanism; and eject the media item off the transport mechanism back onto the transport path for transporting the media item out of the dispenser or the recycler through a media interface.



The prior art further fails to teach or fairly suggest (claim 18) a system comprising: a transaction terminal; a dispenser or a recycler; and a media cleansing cassette comprising a media sanitization system and a transport mechanism; wherein the media cleansing cassette is configured to: pick a media item off a transport path of the dispenser or the recycler during a dispense operation or during a deposit operation being performed at the transaction terminal by the dispenser or the recycler; urge the media item along the transport mechanism in a first direction away from the transport path; loop the media item along the transport mechanism; urge the media item along the transport mechanism in a second direction towards the transport path; and eject the media item back onto the transport path; wherein the media sanitization system is configured to: deliver one or more of: a dose of radiation and an amount of heat to a top surface and a bottom surface of the media while the media item is being urged along the transport mechanism and while the media item is inside of the media cleansing cassette to treat or to clean the top surface and the bottom surface of the media item for pathogen contamination.

Numerous examples of related prior art are included in the attached PTO-892. A number of examples of machines that sanitize media (i.e. currency) through the use of UV light are shown. But this various references fail to teach the all of the claimed invention limitations, including most notably a lack of a ‘cassette’ structure, in which media is taken from a transport path and irradiated on both sides inside the cassette before being put back onto the transport path.
Instead, in the various prior art seen, the media is irradiated along the usual path. In some prior art, a straight path from entry to exist is used to sanitize a media item. The use of a sanitizing cassette in the particularly claimed manner is not taught or suggested in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876